DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an electrode-gridded lab-on-chip and each grid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
voltage source in claims 1, 6, 9, 12.  Examiner interprets the corresponding structure to be an electrode (paras. [0022], [0024] of instant PgPub) or equivalent thereof.
first voltage source in claims 2 and 10.  Examiner interprets the corresponding structure to be an electrode (paras. [0022], [0024] of instant PgPub) or equivalent thereof.
second voltage source in claims 2 and 10.  Examiner interprets the corresponding structure to be an electrode (paras. [0022], [0024] of instant PgPub)or equivalent thereof.
third voltage source in claims 2 and 10.  Examiner interprets the corresponding structure to be an electrode (paras. [0022], [0024] of instant PgPub)or equivalent thereof.
control voltage source in claim 12.  Examiner interprets the corresponding structure to be an electrode (paras. [0022], [0024] of instant PgPub) or equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8, 9-11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the inlet is operably connected to a first voltage source, the second outlet is operably connected to a second voltage source, and the third outlet is operably connected to a third voltage source” renders the claims unclear and indefinite. Claim 1 from which claim 2 depends recites “a voltage source providing a voltage differential at the inlet, the first outlet and the second outlet.” It is unclear as to whether the first, second and third voltage source are further refining the voltage source of claim 1 or whether a total of voltage sources are required. The specification does not provide support for a fourth voltage source. Further clarification is requested. 
Claims 3 and 4 are rejected as dependent on claim 2. 
Regarding claim 6, the recitation “a voltage source” renders the claim unclear and indefinite. Claim 1 from which claim 6 depends recites a voltage source. It is unclear as to whether the voltage source of claim 6 is the same as the voltage source of claim 1. Further clarification is requested.
Regarding claim 6, the limitation “the fluid path is on an electrode-gridded lab-on-a-chip, each grid operably connected to a voltage source” renders the claim unclear and indefinite. It is unclear as to relationship between each grid and the electrode gridded lab-on-a-chip. The grid is operably connected to a voltage source. As explained above, the examiner interprets a voltage source to be an electrode. Therefore, it is unclear as to whether the grid is an electrode grid or some other grid. The specification does not provide further guidance. 
Claims 7 and 8 are rejected as dependent on claim 6.
Claim 9 recites the limitation "the inlet" in lns.5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 are rejected as dependent on claim 9.
Claim 10 recites the limitation "the inlet" in ln.1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the recitation “the inlet is operably connected to a first voltage source, the second outlet is operably connected to a second voltage source, and the third outlet is operably connected to a third voltage source” renders the claims unclear and indefinite. Claim 9 from which claim 10 depends recites “a voltage source providing a voltage differential at the inlet, the first outlet and the second outlet.” It is unclear as to whether the first, second and third voltage source are further refining the voltage source of claim 1 or whether a total of voltage sources are required. The specification does not provide support for a fourth voltage source. Further clarification is requested.
Claim 11 is rejected as dependent on claim 10. 
Regarding claim 16, the limitation “wherein the system is on a lab-on-a-chip” renders the claim unclear and indefinite. The preamble of the claim is directed to an electrophoresis system so it is unclear as to whether the lab-on-chip is an element of the claimed system or whether an intended use vis-à-vis placement of the system. The specification discloses that the system is a lab-on-a-chip. Further clarification is requested. 
Regarding claim 17, the limitation “wherein the system is on an electrode-gridded lab-on-a-chip” renders the claim unclear and indefinite. The preamble of the claim is directed to an electrophoresis system so it is unclear as to whether the lab-on-chip is an element of the claimed system or whether an intended use vis-à-vis placement of the system. The specification discloses that the system is a lab-on-a-chip. Further clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-12,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. (Lab Chip, 2008, 8, 801–809) and further in view of Sabin et al. (US 2011/0062024).

Regarding claim 1, Zalewski teaches an electrophoresis device (CE chip, Figs. 1 and 3) comprising: 
a fluid path having an inlet at a first end and a first outlet and a second outlet both at a second end (fluid path shown in Fig. 1a with inlet on left and first and second outlet on right side, Fig. 3,  B2 is inlet and CR are outlets); 
a voltage source providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet (Three high-voltage, four-channels power supplies served as voltage sources, p. 806, left Instrumentation, migration of a sample is forced between B2 and one of the collection channels (CR), p. 806, right column, first paragraph).
The limitation “providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet” is a recitation of intended use and a functional recitation. A functional recitation/intended use of of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus Zalewski of is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim as explained supra.
Zalewski teaches buffer carrying the sample for separation in the fluid path for fractionation (buffer flow, p. 806, left column, Chip operation) and therefore fails to teach a separation gel within the fluid path.
Sabine teaches a preparative electrophoresis system for fractionating analytes (abstract) wherein analytes are extracted from a gel matrix or buffer compositions in the channel (para. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a gel matrix in the fluid path for fractionating analytes in the Zalewski microchannel rather than a buffer composition a gel matrix can also be used in a channel for electrophoresis separation and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Regarding claim 2, Zalewski teaches the fluid path is a capillary structure having a main branch, a first branch terminating at the first outlet and a second branch terminating at the second outlet (Fig. 1 and Fig. 3 showing capillary and branches terminating at outlet reservoirs); and 
the inlet is operably connected to a first voltage source, the second outlet is operably connected to a second voltage source, and the third outlet is operably connected to a third voltage source (Three high-voltage, four-channels power supplies served as voltage sources, p. 806, left Instrumentation, migration of a sample is forced between B2 and one of the collection channels (CR), p. 806, right column, first paragraph, as shown in Fig. 3, electrodes are in the wells).

Regarding claim 3, Zalewski teaches the main branch terminates where the first branch and the second branch begin (Figs. 1 and 3 showing main branch terminating at collection branches).

Regarding claim 4, Zalewski teaches wherein the capillary structure is longitudinally symmetrical (Figs. 1 and 3 showing capillary is symmetrical).

Regarding claim 5, Zalewski teaches the fluid path is physically bounded on a lab-on-a-chip Zalewski (Figs. 1 and 3 showing path bounded by microchannel walls, micropreparative CE chip).

Regarding claim 9, Zalewski teaches an electrophoresis device (CE chip, Figs. 1 and 3) comprising: 
a capillary structure having a main branch (Figs. 1 and 3, elongated capillary shown), a first branch off the main branch terminating at a first outlet and a second branch off the main branch terminating at a second outlet (Figs. 1 and 3, branches shown terminating at outlets CR); 
a voltage source providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet (Three high-voltage, four-channels power supplies served as voltage sources, p. 806, left Instrumentation, migration of a sample is forced between B2 and one of the collection channels (CR), p. 806, right column, first paragraph).
The limitation “providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet” is a recitation of intended use and a functional recitation. A functional recitation/intended use of of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus Zalewski of is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim as explained supra.
Zalewski teaches buffer carrying the sample for separation in the capillary structure for fractionation (buffer flow, p. 806, left column, Chip operation) and therefore fails to teach a separation gel within the capillary structure.
Sabine teaches a preparative electrophoresis system for fractionating analytes (abstract) wherein analytes are extracted from a gel matrix or buffer compositions in the channel (para. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a gel matrix in the fluid path for fractionating analytes in the Zalewski microchannel rather than a buffer composition a gel matrix can also be used in a channel for electrophoresis separation and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Regarding claim 10, Zalewski teaches the inlet is operably connected to a first voltage source, the second outlet is operably connected to a second voltage source, and the third outlet is operably connected to a third voltage source (Three high-voltage, four-channels power supplies served as voltage sources, p. 806, left Instrumentation, migration of a sample is forced between B2 and one of the collection channels (CR), p. 806, right column, first paragraph, as shown in Fig. 3, electrodes are in the wells).

Regarding claim 11, Zalewski teaches wherein the capillary structure is longitudinally symmetrical (Figs. 1 and 3 showing capillary is symmetrical).

Regarding claim 12, Zalewski teaches an electrophoresis system (CE chip, Figs. 1 and 3) comprising: 
a fluid path having an inlet at a first end and a first outlet and a second outlet both at a second end (fluid path shown in Fig. 1a with inlet on left and first and second outlet on right side, Fig. 3,  B2 is inlet and CR are outlets); 
a voltage source providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet (Three high-voltage, four-channels power supplies served as voltage sources, p. 806, left Instrumentation, migration of a sample is forced between B2 and one of the collection channels (CR), p. 806, right column, first paragraph).
The limitation “providing a voltage differential at the inlet, the first outlet and the second outlet, the voltage source configured to independently control the voltage differential at the first outlet and the second outlet in relation to the inlet” is a recitation of intended use and a functional recitation. A functional recitation/intended use of of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus Zalewski of is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim as explained supra.
Zalewski teaches buffer carrying the sample for separation in the fluid path for fractionation (buffer flow, p. 806, left column, Chip operation) and therefore fails to teach a separation gel within the fluid path.
Sabine teaches a preparative electrophoresis system for fractionating analytes (abstract) wherein analytes are extracted from a gel matrix or buffer compositions in the channel (para. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a gel matrix in the fluid path for fractionating analytes in the Zalewski microchannel rather than a buffer composition a gel matrix can also be used in a channel for electrophoresis separation and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).
a control device comprising: 
a control fluid path having a control inlet at a first end and a control outlet at a second end; 
a separation gel within the control fluid path; and 
a control voltage source providing a voltage differential at the control inlet and the control outlet.

Regarding claim 16, Zalewski teaches the system is on a lab-on- a-chip (Figs. 1 and 3, micropreparative CE chip).

Claims 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. (Lab Chip, 2008, 8, 801–809) and further in view of Sabin et al. (US 2011/0062024) as applied to claims 1 and 16 above and in further view of J. Chung (Sensors and Actuators B, 254, 2018, 542–550).

Regarding claim 6, Zalewski teaches the fluid path is on a lab-on-a-chip (Figs. 1 and 3, micropreparative CE chip).
Zalewski fails to teach wherein the lab-on-chip is electrode-gridded and each grid operably connected to a voltage source.
Chung teaches integration of CMOS chips for lab-on-chip applications wherein an electrode array (as shown in a grid, Fig. 1),p. 544, right column, bottom of paragraph), wherein integrate microfluidics, high-density electrode arrays, and CMOS ICs for electrochemical sensing microsystems are provided electrical continuity in the electrochemical microsystem without any contamination and demonstrated a practical solution to overcome the challenges posed by the integration of the tiny CMOS chip with the microfluidic structures, and presents the possibility for scale-up to wafer-level batch production (p. 559, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lab on chip of Zalewski to include an electrode-gridded lab on chip and each grid operably connected to a voltage source as taught by Chung with a reasonable expectation of success of providing electrical connections and reduce contamination.


Regarding claim 7, Zalewski teaches the fluid path is non- physically bounded (Figs. 1 and 3, inlets and outlets do not comprise covers and therefore are non-physically bounded).

Regarding claim 8, Zalewski teaches the fluid path is physically bounded (Figs. 1 and 3 showing path bounded by microchannel walls).

Regarding claim 17, Zalewski teaches the system is on a lab-on-a-chip (Figs. 1 and 3, micropreparative CE chip).
Zalewski fails to teach wherein the lab-on-chip is electrode-gridded. 
Chung teaches integration of CMOS chips for lab-on-chip applications wherein an electrode array (as shown in a grid, Fig. 1),p. 544, right column, bottom of paragraph), wherein integrate microfluidics, high-density electrode arrays, and CMOS ICs for electrochemical sensing microsystems are provided electrical continuity in the electrochemical microsystem without any contamination and demonstrated a practical solution to overcome the challenges posed by the integration of the tiny CMOS chip with the microfluidic structures, and presents the possibility for scale-up to wafer-level batch production (p. 559, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lab on chip of Zalewski to include an electrode-gridded lab on chip as taught by Chung with a reasonable expectation of success of providing electrical connections and reduce contamination.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the fluid path of the sample device is a capillary structure having a main branch, a first branch terminating at the first outlet and a second branch terminating at the second outlet AND the control fluid path of the control device is a control capillary structure having an elongate, unbranched structure. 
Claims 14 and 15 depend from claim 13 and would be allowable if claim 13 was rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bryning et al. (US 6,537,433) teaches a microfluidic device for concentrating polar analytes wherein the channel may be straight or branches (compare Figs. 3A and 3B).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699